DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090121483 A1 to Xiong et al. in view of US 20050286179 A1 to Huff et al. 
Regarding claim 1, Xiong et al. discloses a system comprising:
an adjustable component (Fig. 2: 36) coupled to the WFSM (24); and 
a power factor controller (37) configured to adjust the adjustable component to decrease a power factor of the WFSM [0004].
However, it fails to disclose decrease a power factor of the WFSM only when a load of the EPGS demands light power below a threshold percentage of full power to improve transient response.
Huff et al. teaches decrease a power factor (Fig. 9: 458) of the WFSM only when a load of the EPGS demands ([0022] and claim 6) light power (454) below a threshold percentage [0069] of full power (466) to improve transient response.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Huff et al. to the system disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Regarding claim 12, Xiong et al. discloses a system comprising:
a wound field synchronous machine (WFSM) (Fig. 2: 24) having a field winding and a stator armature winding that interacts with the field winding 
an adjustable component (36) coupled to the WFSM (24); and 
power factor controller (37) for adjusting the adjustable component to lower a power factor of the WFSM [0004].
However, it fails to disclose lower a power factor of the WFSM only when the load demands light power below a threshold percentage of full power to improve transient response.
Huff et al. teaches lower a power factor (Fig. 9: 458) of the WFSM only when the load demands ([0022] and claim 6) light power (454) below a threshold percentage [0069] of full power (466) to improve transient response.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Huff et al. to the system disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Regarding claim 19, Xiong et al. discloses a method comprising:
adjusting an adjustable component (Fig. 2: 36) of the EPGS (10); and 
controlling adjustment of the adjustable component of the EPGS to decrease a power factor of the WFSM [0004].
However, it fails to disclose decrease a power factor of the WFSM only when a load of the EPGS demands light power below a threshold percentage of full power.
Huff et al. teaches disclose decrease a power factor (Fig. 9: 458) of the WFSM only when a load of the EPGS demands ([0022] and claim 6) light power (454) below a threshold percentage [0069] of full power (466).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Huff et al. to the method disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Claims 2-5, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090121483 A1 to Xiong et al. in view of US 20050286179 A1 to Huff et al. as applied to claims 1, 12, and 19 above and further in view of US 20200130531 A1 to Wang et al. 
Regarding claims 2-3, 13-14, and 20, Xiong et al. and Huff et al. discloses a system/method as described above. 
However, it fails to disclose the limitations from claims 2-3, 13-14, and 20.
Wang et al. teaches:
the load is a DC load (Fig. 2: 4) and the adjustable component includes an active rectifier (33).
the active rectifier (33) is coupled between the WFSM (32) and the load (4).
adjusting the adjustable component includes at least one of adjusting rectification (33) or filtering of output from the WFSM.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the active rectifier as disclosed by Wang et al. to the system/method disclosed by Xiong et al. and Huff et al.
One would have been motivated to do so to improve control of the adjustable component. 
Regarding claims 4-5 and 15, Xiong et al. and Huff et al. discloses a system/method as described above.
However, it fails to disclose the limitations from claims 4-5 and 15.
Wang et al. teaches:
a generator control unit (GCU) regulating a voltage level at a point of regulation (POR) of the EPGS, wherein the GCU regulates a DC voltage level for a POR (Fig. 3: 16) located between the active rectifier (33) and the load (4).
a generator control unit (GCU) regulating a voltage level at a point of regulation (POR) of the EPGS, wherein the GCU regulates an AC voltage level for a POR (Fig. 3: 14 and 15) located between the active rectifier (33) and the WFSM (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the POR voltage regulation as disclosed by Wang et al. to the system/method disclosed by Xiong et al. and Huff et al.
One would have been motivated to do so to improve voltage regulation of the generator system. 
The combination of Xiong et al., Huff et al., and Wang et al. discloses the power factor controller (Xiong et al., Fig. 2: 37) provides a power factor control signal to the .

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “The load does not demand power, rather the power is output based on an algorithm, not based on demand”, the Examiner respectfully disagrees. Claim 6 discloses that the reactive capability curve is controlled based on a power demand to the generator. This is further supported in Fig. 2 and paragraph [0022] wherein the economic dispatch module sends power demands to the generators. 

Conclusion


































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832